Title: From Thomas Jefferson to Montmorin, with Enclosure, 6 December 1787
From: Jefferson, Thomas
To: Montmorin de Saint-Hérem, Armand Marc, Comte de




Sir
Paris Dec. 6. 1787.

I take the liberty of asking your Excellency’s perusal of the inclosed case of an American hostage confined in the prisons of Dunkirk. His continuance there seems to be useless, and yet endless. Not knowing how far the government can interfere for his relief, as it is a case wherein private property is concerned, I do not presume to ask his liberation absolutely: but I will sollicit from your Excellency such measures in his behalf as the laws and usages of the country may permit.
The Comptroller general having been so good as to explain to me in a conversation that he wished to know what duties were levied in England on American whale oil, I have had the honor of informing him by letter that the antient duties on that article are £17–6s-6d sterling the ton, and that some late additional duties make them amount to about 18.£ sterling. That the common whale oil sells there but for about 20£ sterling the ton, and of course the duty amounts to a prohibition. This duty was originally laid on all foreign fish oil, with a view to favor the British and American fisheries. When we became independant, and of course foreign to Great Britain, we became subject to the foreign duty. No duty therefore which France may think proper to lay on this article can drive it to the English market. It could only oblige the inhabitants of Nantucket to abandon their fishery. But the poverty of their soil offering them no other resource, they must quit their country, and either establish themselves in Nova Scotia, where, as British fishermen, they may participate of the British premium, in addition to the ordinary price of their whale oil, or they must accept the conditions which this government offers for the establishment they have proposed at Dunkirk. Your Excellency will judge what conditions may counterbalance in their minds the circumstances of the vicinity of Nova Scotia, sameness of language, laws, religion, customs, and kindred. Remaining in their native country to which they are most singularly attached, excluded from commerce with England, taught to look to France as the only country from which they can derive sustenance, they will, in a case of war, become useful Rovers against it’s enemies: their position, their poverty, their courage, their address, and their hatred will render them formidable scourges on the British commerce. It is to be considered then on the one hand that the duty which M. de Calonnes had proposed to retain on their oil may endanger the  shifting this useful body of seamen out of our joint scale into that of the British; and also may suppress a considerable subject of exchange for the productions of France: on the other hand that it may produce an addition to his majesty’s revenue. What I have thus far said, is on the supposition that the duty may operate a diminution of the price received by the fisherman. If it act in the contrary direction, and produce an augmentation of price to the consumer, it immediately brings into competition a variety of other oils vegetable and animal, a good part of which France receives from abroad; and the fisherman thus losing his market, is compelled equally to change either his calling or country. When M. de Calonne first agreed to reduce the duties to what he has declared, I had great hopes the commodity could bear them, and that it would become a medium of commerce between France and the United States. I must confess however that my expectations have not been fulfilled, and that but little has come here as yet. This induces me to fear that it is so poor an article, that any duty whatever will suppress it. Should this take place, and the spirit of emigration once seize those people, perhaps an abolition of all duty might then come too late to stop what it would now easily prevent. I fear there is danger in the experiment; and it remains for the wisdom of his majesty and his ministers to decide whether the prospect of gain to the revenue, or of establishing a national fishery may compensate this danger. If the government should decide to retain the duty, I shall acquiesce in it chearfully, and do every thing in my power to encourage my countrymen still to continue their occupation.
The actual session of our several legislatures would render it interesting to forward immediately the regulations proposed on our commerce; and the expiration of the order of Berny at the close of this month, endangers a suspension and derangement in the commerce of tobacco, very embarrassing to the merchants of the two countries. Pardon me therefore, Sir, if I appear sollicitous to obtain the ultimate decision of his majesty’s council on these subjects, and to ask as early a communication of that decision as shall be convenient.
I have the honour to be with sentiments of the most profound esteem and respect, Your Excellency’s most obedient and most humble servant,

Th: Jefferson



Enclosure
Jefferson’s Memorandum Concerning Alexander Gross
Alexander Gross, a sailor from Cape Cod in Massachusetts was taken  prisoner in 1778, by an English privateer, carried to Liverpool and emprisoned there four months. He was thence sent on board the Duke Man of war of 38. guns where he was obliged to do duty according to the English law made on that occasion. After three years he found means to escape and got on board a sloop called the Charlotte belonging to one McGregor and commanded by him, bound from Southampton to Cork, loaded with bark. His object was to get a passage from Ireland to America as there was a trade constantly going on between those countries. They had been out but four days, when on the 21st Feb. 1782, they were taken by the Countess D’Avaux a privateer from Dunkirk commanded by Capt. Carry. McGregor ransomed his vessel for £200 Stg. and prevailed on Gross to become hostage for the payment. This he agreed to the more readily because while on board an English Vessel or in English Dominions he was constantly liable to be taken and hung as a deserter, and because he relied that McGregor would soon pay the ransom and thus place him at liberty in France where he would be safe and from whence he could get a passage back to America. The ransomed vessel got into port but going out again on another voyage to Cork, perished at sea with every person on board her. Among these was McGregor her owner and master. Gross the hostage was put into prison at Dunkirk and in 1784 the captors became bankrupt. He is still kept in close jail. He has already cost 3052₶ a good part of it to the king at whose expence he now remains there. 1. Gross is a poor sailor without property and without connexions able to do anything for his redemption. 2. The vessel and her owner being lost, there is neither person nor thing in existence against which he can bring an action to compel that redemption. 3. The obligation to the captors is dissolved, because there can be no obligation where there is only one party in existence. 4. There seems to be no person to whom application can be made for the release of the hostage, because the captors having failed, their interest in his person is transferred to their creditors, and these dispersed over the earth cannot be collected to give their consent. 5. The King’s expences are daily encreasing without the smallest probability of their ever being repaid.
The confinement of an hostage under such circumstances is an useless severity, and the doing it at the expence of the King, where there does not remain the least prospect of its being ever recovered, seems to authorize him in reason to discharge the hostage, unless any person will appear to sollicit his continuance in prison and to pay the expences. If he were placed at the expence of those who may think themselves interested in his confinement, they would soon take the trouble to satisfy themselves how impossible it is they should ever be repaid and they would release him. In pity to the hostage and in justice to the King, it is wished that he might be discharged or placed at the expence of the individuals, if any there are, who may wish him to remain in prison.

